                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
______________________________________________________________________________

IN RE:                                             )     Bankruptcy No. 19-02194
                                                   )     Chapter 7
JULIE M. ANDERSON                                  )
                                                   )
                                             MOTION FOR RELIEF
             Debtors.                              )
                                             FROM AUTOMATIC STAY
                                             WITH CONSENT
____________________________________________________________________________
         COMES NOW GreenState Credit Union f/k/a University of Iowa Community Credit
Union by and through its General Counsel Christopher Pech, pursuant to 11 U.S.C. § 362(d),
Bankruptcy Rule 4001(a)(1)), and respectfully states to the Court the following in support of its
Motion for Relief from Stay:
         1.    This Court has jurisdiction of this matter pursuant to 28 U.S.C. Section
157(b)(2)(G) and 11 U.S.C. Section 362.
         2.    Julie M Anderson ("Debtor") filed a Petition in this Court under Chapter 7 of the
United States Bankruptcy Code on or about September 16, 2019. The Debtor listed in the
schedule “D” an interest in personal property described as a 2017 Chevrolet Silverado 1500.
         3.    As of September 25, 2019, GreenState Credit Union f/k/a University of Iowa
Community Credit Union is the holder of a secured claim against the Property in the principal
amount of $43,214.72 together with accrued interest at the rate of 9.79 per annum from and after
September by virtue of the Debtor’s making of a Iowa Vehicle Retail Installment Contract,
Security Agreement, and Disclosure Statement. A copy of the Iowa Vehicle Retail Installment
Contract, Security Agreement, and Disclosure Statement attached hereto as Exhibit "A".
         4.    GreenState Credit Union f/k/a University of Iowa Community Credit Union does
not have and has not been offered adequate protection for its interest in and to the Property. As
of July 2019 the Debtor has failed to make monthly installment payments of $919.86 for July
2019 and thereafter, and accruing interest and costs is a delinquency which constitutes a default
under the terms of the Iowa Vehicle Retail Installment Contract.
         5.    The Debtor has made no claim there is any equity in the Property the Debtor has
filed a petition for liquidation under Chapter 7 of the Bankruptcy Code and indicated an
intention to surrender the vehicle. The Debtor has claimed the value of the property is less than
the amount due and owing. Without a physical inspection of the vehicle a reasonable estimate
valuation using a price guide (Manheim) indicates the value of the property to be no more than
$25,500.00. GreenState Credit Union f/k/a University of Iowa Community Credit Union asserts
that the Property has a value less than the amount of its claim.
         6.     The Debtor is in arrears on the payments on the indebtedness that have come due
since the date of filing. This post petition delinquency constitutes additional cause for relief
from the automatic stay under section 362(d)(1).
         7.     If GreenState Credit Union f/k/a University of Iowa Community Credit Union is
prevented from enforcing its interest in the Property, it will suffer irreparable injury, loss and
damage.
         8.     The Order sustaining this Motion should provide that it is effective immediately
upon entry and that the fourteen day stay provided for in Bankruptcy Rule 4001(a)(3) shall not
apply.
         9.     The Order sustaining this Motion shall constitute the abandonment of the
Property from the Bankruptcy Estate and Movant shall not be obligated to join the Trustee as a
defendant in the foreclosure proceeding, if any.
         NOTICE: Any party opposing this motion must timely file and serve an answer at
         least seven (7) days prior to the date set for the preliminary hearing on the motion.

         10.    Debtor executed an Iowa Vehicle Retail Installment Contract secured by a proper
lien upon the title of the vehicle. The Iowa Vehicle Retail Installment Contract is either made
payable to Creditor or has been duly indorsed. Creditor, directly or through an agent, has
possession of the promissory note. Creditor is the original mortgagee or beneficiary or the
assignee of the mortgage or deed of trust.
         11.    Plaintiff has submitted this Motion to Debtor’s Attorney and the Trustee, each of
whom have consented to this Motion.
         WHEREFORE, GreenState Credit Union f/k/a University of Iowa Community Credit
Union respectfully requests that upon final hearing on this Motion for Relief from Stay and
pursuant to 11 U.S.C. Section 362(d), the stay be modified, and the Property be deemed
abandoned, to permit GreenState Credit Union f/k/a University of Iowa Community Credit
union to enforce its lien and repossess the Property and for such other and further relief as is just
and equitable in the circumstances.
Dated: Friday, October 18, 2019



Respectfully submitted,
                                                              /s/ Christopher E. Pech______
                                                              Christopher E. Pech 00006178
                                                              GREENSTATE CREDIT UNION f/k/a
                                                              UNIVERSITY OF IOWA COMMUNITY
                                                              CREDIT UNION
                                                              PO Box 800
                                                              2355 Landon Rd
                                                              North Liberty, IA 52317
                                                              christopherpech@greenstate.org
                                                              319-248-7164
                                                              GENERAL COUNSEL-CONSUMER
                                                              CREDIT
                                                              for GREENSTATE

Consented to in form and substance:


  /s/ Samuel Marks
________________________________
Samuel Marks, Attorney for Debtor

 /s/ Donald Neiman
________________________________
Donald Neiman, Trustee

                                         CERTIFICATE OF SERVICE
On this October 18, 2019, the document to which this Certificate is attached was served upon the parties via the
Bankruptcy Court’s electronic noticing system.
/s/ Christopher E Pech.
Christopher E. Pech
/s/ Christopher    E. Pech______

Copy to:
Samuel Marks: office@markslawdm.com

Donald Heiman: trusteeneiman@bradshawlaw.com
